Title: To George Washington from John Hancock, 28 June 1775
From: Hancock, John
To: Washington, George



Sir
Philadelphia June 28th 1775

By Direction of the Congress I now Transmitt you severall Resolutions pass’d yesterday, by which you will Observe they have Directed Major General Schuyler to Examine into the State of the Posts at Ticonderoga & Crown Point, and of the Troops Station’d there, as also to Enquire into the Disposition of the Canadians and Indians. You will likewise find they have Directed him to Take or Destroy all Vessells, Boats or Floating Batteries prepar’d by Governor Carlton on or near the Waters of the Lakes, and to Take possession of St Johns & Montreal if he finds it practicable, & not Disagreeable to the Canadians—The Alteration of the Sentiments of Congress since your Departure relative to making an Impression into Canada was

Occasion’d by a Letter they Receiv’d from the Committee of Albany, a Copy of which you have Inclos’d, they gave their Directions upon these important matters directly to Major General Schuyler, as he would be near the Posts abovemention’d, and as their being Sent to you would Occasion such Delay as might prove Detrimental to the Service.
I Send you the Remainder of the Commissions Sign’d, should you have Occasion for more, please to Acquaint me, & they shall be immediately Transmitted you.
Brigr Genl Gates not yet Arriv’d in the City, I Expect him to morrow, and shall Deliver him his Commission, and promote his Joining you as soon as possible—Inclos’d is a Letter from him. With my best wishes for every personal Happiness, and Success in all your undertakings, I have the Honor to be, Sir Your most Obedt Hume servt

John Hancock President

